Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 2, 3, 14, and 20 is cancelled.  Claim 22 is new.  Claims 1, 4-13, 15-19 and 21-22 are pending.  Claims 17-19 are withdrawn.  Claims 1, 4-13, 15, 16, and 21-22 are pending and under examinations.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Priority
The instant application is a national stage entry of PCT/US2018/024505 filed on 3/27/2018, which claims priority from US provisional applications 62/573,437 filed on 10/17/2017 and 62/477,164 filed on 3/27/2017.  

 

Maintained Rejections – Modified As Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-12, 15-16 and 21-22 in addition are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akil et al (Pharmaceutical Research, July 2014, volume 32, pages 458-468; in applicant’s IDS).
It is noted that the claims are to a dissolvable film while claims 6 and 16 provide for the concentrations in terms of the aqueous solution to make the films.  Thus, the concentration of these components will vary in the actual film that is formed.  These claim limitations toward the aqueous solution used to make the film amount to product-by-process limitations (MPEP 2113).  If the prior art teaches the film and the components in reasonable ranges, it will meet the limitations.   
Akil teaches polymeric films containing dual combinations of anti-HIV drug candidate tenofovir, maraviroc and dapivirine for vaginal application as topical microbicides (abstract).  Akil teaches cellulose polymers and polyvinyl alcohol in the film products (abstract and page 460).  Akil teaches making films from HPMC (hydroxypropyl methylcellulose), HEC (hydroxyethyl cellulose), Na CMC (sodium carboxymethylcellulose) and glycerin (materials and film formulation).  The TPV/DPV film in table III has 5% HPMC, 5% HEC, 2% Na CMC and 2% glycerin.  Table III also has a formulation for TFV/MVC film having 6% HPMC, 6% HEC, 2% PVP and 2% glycerin.  This is 12% of total cellulose polymers.  Akil teaches making a TFV (tenofovir in water using sodium hydroxide to increase pH greater than 4.5) (Solid Phase Solubility).  Akil teaches different polymer drug ratios of 2:1, 4:1 and 6:1 for TFV (Solid Phase Solubility). Akil teaches DPV at 3 and 12 micromolar and TFV at 3 and 12 micromolar (Table VI).  In making the films, water is used to dissolve the materials in Akil.  Akil also teaches using 6% HPMC and 6% HEC (table III).  Thus, these are other acceptable amount of these materials in making such film formulations.  Note that alternatives and non-preferred embodiments constitute prior art (MPEP 2123).  The discussion on page 464 provides that CMC, HEC, HPMC, PVP and PVA are all capable of interacting with TFV and MVC drugs.  Thus, the amounts used for HPMC and HEC can be adjusted based on weight percentages in the reference.  
Akil does not teach the amount of the strong base in claim 6 or the amount of antiretroviral composition of claim 6, although Akil does provide for use of sodium hydroxide to adjust the pH of the solution and provides for varying amounts of the antiretroviral drugs and cellulose polymers based on polymer/drug ratios.  
Akil does teach adjusting the tenofovir solution with sodium hydroxide to a pH of greater than 4.5.  Depending on the desired pH, the amount of sodium hydroxide will vary and this would be routinely optimizable variable.  The amount of 12% of the three cellulose polymers used in the example of Akil is near the amount of 14% in instant claim 6.  Akil teaches varying the ratio of polymer to drug, which would allow one to routinely adjust the amounts of polymers and drugs in Akil’s film compositions.  The amounts of 5% HPMC and HEC in Akil’s example are near to 6% where routinely adjusting for polymer to drug ratio would allow one of ordinary skill in the art to reasonably reach such concentrations.  

Claim 13 in addition to Claims 1, 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akil et al (Pharmaceutical Research, July 2014, volume 32, pages 458-468) and Phull US 2011/0112292.
Akil teaches the claims as discussed above.
Akil does not teach tenofovir disoproxil, although it does teach tenofovir.  
Phull teaches tenofovir disoproxil (abstract).  Phull provides for treating HIV (paragraphs 44-46).  
	One of ordinary skill in the art at the time of instant filing would have included tenofovir disoproxil as an acceptable form of tenofovir for pharmaceutical compositions to treat HIV as tenofovir disoproxil represents a species of tenofovir compounds.  

Response to Applicant’s Arguments
	Applicant provides an affidavit on 6/9/2022 and argues the teachings of Akil.  Applicant argues that it has found a formulation that allows increased amounts of tenofovir while retaining stability and provides results based on formulations where certain ingredients were missing like HPMC-E5 or HEC.  Applicant switches between PVP-K90 and NaCMC-LV in some test formulations.  Although the affidavit shows importance of using the three polymers HPMC, HEC and either PVP or NaCMC as well as glycerol, Akil does have a formulation with all these items and tenofovir.  It is important to note from the previous rejection over Akil that “The TPV/DPV film in table III has 5% HPMC, 5% HEC, 2% Na CMC and 2% glycerin.  This is 12% of total cellulose polymers.  Akil teaches making a TFV (tenofovir in water using sodium hydroxide to increase pH greater than 4.5) (Solid Phase Solubility).  Akil teaches different polymer drug ratios of 2:1, 4:1 and 6:1 for TFV (Solid Phase Solubility)”.  Table III also has a formulation comparable to applicant’s film formulations with tenofovir, HPMC, HEC, PVP and glycerol.  These have all the same polymers in close amounts, tenofovir, glycerol at 2% and provides for the use of sodium hydroxide to adjust the pH greater than 4.5.  Akil also allows for one to use different polymer drug ratios that would adjust the amount of drug (e.g. tenofovir).  There is no comparison made between these formulations of Akil in the affidavit.  If applicant’s formulation having concentrations of 5% for HPMC and 5% HEC along with the CMC and glycerol is shown by way of evidence not to handle amounts of 2% tenofovir and that formulations having PVP instead of CMC were also significantly superior in this regard, then such evidence would be considered as comparable.  In item 7 of applicant’s affidavit, the formulation has HPMC and two different types of CMC, but not HEC and again is not comparable with Akil’s closest formulations.  The claims that would be most in scope with what applicant is arguing would be claims 21 and 22.  Thus, if the mentioned information can be provided, the claims may need to be adjusted accordingly.  For now, it is expected that tenofovir films of Akil with HPMC, HEC, CMC (or PVP) and glycerol will behave like those of the instant claims and allow for increased amounts of the drug as compared to formulations missing HPMC or HEC.  
	It is argued that the films will have superior results to non-toxicity to lactobacilli, bioavailability of active agent, stability and physical film characteristics.  Again, the tenofovir films mentioned from table III in Akil will be expected to share these results/properties.  No evidence has been presented in more direct comparison to Akil’s formulations in any of these aspects.  Therefore, the rejections under USC 103 over Akil and over Akil and Phull are maintained.  
	Applicant may provide additional evidence and arguments or continue to amend the claims with additives and/or structure not taught by the prior art of record.  With new amendments, the examiner will have to conduct a new search and consideration of the prior art.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613